The appeals which were taken in these cases on July 11, 1975, were dismissed on September 29, 1975, and are not before us. The only appeals which are before us are those from the orders of September 29, 1975, denying the appellants’ motion to extend the time for filing a report of the evidence and to direct the register of probate to prepare the records in the three cases (which we take to be in legal effect a motion to permit late assembly of the records in those cases) and allowing the appellee’s motion to dismiss all appeals in those cases. The record does not indicate that the appellants took any steps to comply with the rules relative to assembly of the record until they filed their motion for late assembly, well after the forty days allowed by Mass.R.A.P. 9(c), 365 Mass. 852 (1974), had expired (Westinghouse Elec. Supply Co. v. Healy Corp. ante, 43, 60 [1977]l,1 and after the appellee had filed its motion to dismiss the appeals. In these circumstances Mass.R.A.P. 10(c), as amended effective February 24, 1975, 367 Mass. 919, authorizes a trial court to dismiss an appeal (see the Westinghouse case at 90), and there is nothing in the record which suggests that the pro*773bate judge abused his discretion in doing so here. The appeal from the order of July 14, 1975, was not filed until September 30, 1975, which was beyond the time permitted by Mass.R.A.P. 4, 365 Mass. 846 (1974), as well as beyond the time in which that rule gives the trial court authority to allow late filing of an appeal on a showing of excus-
The case was submitted on briefs.
James L. Kenney & John C. Larsen for Evelyn Correira, administratrix, & others.
Richard L. Wilder for Arthur Ben David, administrator.

Orders of September 29, 1975, affirmed.


Appeal from the order of July 14, 1975, dismissed.


 The motion, in so far as it sought an order for late assembly, was filed in the wrong court. See Mass.R.A.P. 9(e), 365 Mass. 853 (1974); Westinghouse Elec. Supply Co. v. Healy Corp. ante, 43, 61 (1977).